DETAILED ACTION
	This Office action is in response to amendment received April 20, 2021.

The rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements is withdrawn in view of the arguments by applicant as seen in Examples 1-3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102 (a) (1) as being clearly anticipated by SARMA et al (2015/0234272).
The claimed invention has been recited above and is included by reference.
SARMA et al disclose a metal oxide nanoparticle and photoresist composition wherein the nanoparticle include a Group 4 metal oxide meeting the limitations of claim 6 for hafnium oxide and include a ligand which is an acid or carboxylate thereof.  
SARMA et al. meet the claimed size of the nanoparticles as recited in claims 7 and 8 by disclosing a size range of 1 nm to 12 nm based on paragraph [0075] shown below:


    PNG
    media_image1.png
    78
    411
    media_image1.png
    Greyscale

paragraph [0062] for the ligands of Formula (I) shown here:

    PNG
    media_image2.png
    413
    407
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    108
    418
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    98
    411
    media_image4.png
    Greyscale

 	The nanoparticles contain ligands with side group wherein the side groups in the ligand of formula (I) function as host sites and guest sites recited in claims 9-14. 

paragraph [0088] to [0089] in the Example of paragraphs [0125] to [0126], see below:
    PNG
    media_image5.png
    548
    419
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    232
    403
    media_image6.png
    Greyscale

	The composition functions wherein solubility is altered to give a positive or negative latent image after exposure to EUV.  SARMA et al report that the composition can be a dual tone composition forming positive and negative tone patterns as disclosed in Fig. 8 of paragraph [0032] and paragraph [0104] shown below:
    PNG
    media_image7.png
    57
    410
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    219
    413
    media_image8.png
    Greyscale

	This Example anticipates the claimed invention as recited and no claims are allowed.
The rejection is repeated wherein the multivalent limitation is met by the Group IV metals disclosed in SARMA, see paragraphs [0073] to [0079].  The metal oxides are seen as nanoparticles.  And conventional knowledge on the periodic table establishes that Group IV metals have a valency of four which exemplifies the claimed property as being “multivalent”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over NAKAGAWA et al (2015/0364332).
The claimed invention recites the following:
    PNG
    media_image9.png
    128
    537
    media_image9.png
    Greyscale

NAKAGAWA et al disclose an inorganic film forming composition comprising a metal atom and a bridging ligand and a second ligand other than the bridging ligand.    The bridging ligand is derived from compound of formula (1) shown below:
paragraph [0011]:

    PNG
    media_image10.png
    287
    423
    media_image10.png
    Greyscale

Applicants are directed to Table 1 on page 14 which discloses in Synthesis Examples 1-9 having two ligands which would inherently form a particle which can be considered a nanoparticle.

    PNG
    media_image11.png
    504
    806
    media_image11.png
    Greyscale

Though there is no explicit disclosure for a nanoparticle, the components are the same or similar and would form a particle as claimed.  The ligand side groups disclosed for complex A in NAKAGAWA et al are found in paragraphs [0051] to [0112] which would meet the claimed host sites and guest sites as recited in claims 9-14 and the second ligand of NAGAKAWA et al would be part of the particle metal oxide disclosed.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the duplicate the examples of NAGAKAWA et al with the reasonable expectation of having a photoresist composition with “nanoparticles present and is patternable at extremely short wavelengths such as EUV radiation (γ-13.5 nm) forming patterns with improved line edge roughness, resolution and sensitivities.
With respect to the multivalent limitation as claimed, applicants are directed to paragraph [0011] wherein the compound of formula (1) disclose the variable “n” being 2 to 4 clearly defining a multivalent complex.
The rejection is repeated wherein the complexes as disclosed in NAKAGAWA et al would tend to aggregate or cluster and can be seen as a “nanoparticle or nanocluster”.
With respect to the amendment to claim 1,  paragraph [0210] in NAKAGAWA et al report the exposure step to X-rays, visible light rays, ultraviolet rays and electron beams, etc..  These are all defined as electromagnetic rays as can be seen in any Google search, thus meeting amended claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
July 13, 2021